DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Original Drawings filed on January 31, 2020 have been approved by the U. S. examiner.  The Applicants’ Replacement Drawings filed on January 31, 2020 have also been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on January 31, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claims 1 and 5, the phrase “. . . air ratio lower than 1. . .” is confusing and incomplete in as much as it does not particularly point out and distinctly set forth what the other (unspecified) component is that the air ratio is relative to.
In claims 3 and 7, the phrase “. . . air ratio. . .” is also confusing and incomplete in as much as it does not particularly point out and distinctly set forth what the other (unspecified) component is that the air ratio is relative to.

Allowable Subject Matter
It is noted that the international examiner has allowed all of the Applicants’ claims over the art that was of record in the Written Opinion associated w/ PCT/JP2018/025382 (i. e. the Applicants’ parent application).  No further comment is deemed necessary by the U. S. examiner regarding the art that was discussed in this Written Opinion.
The most relevant art discovered from the search of the U. S. examiner include US 2004/0091409 A1; U. S. Pat. 5,112,586 and also U. S. Pat. 4,007,129.  US 2004/0091409 A1 describes a method for purifying a syn gas resulting from the gasification of coal by utilizing membranes (please note at least the abstract as well as paragraph number 4 in this US 2004/0091409 A1).  U. S. Pat. 5,112,586 describes a method for purifying syn gas resulting from the gasification of coal by utilizing scrubbing solutions and also hydrolysis (please note at least the abstract as well as col. 4 lns. 34-43 in this U. S. Pat. 5,112,586).  U. S. Pat. 4,007,129 describes a method for the partial combustion of fuel to produce a syn gas that also comprises HCN, H2S and COS as impurities by using scrubbers (please also note at least the abstract as well as col. 2 lns. 19-22 in this U. S. Pat. 4,007,129).  However, all of the 
	Hence, all of the Applicants’ independent claims, as well as the claims directly or indirectly dependent thereon, have been allowed over the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





TCV                                                                                                                                                                                                     
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736